     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 1 of 37   1
     J7J9OTTD

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    JONATHAN OTTO,

4                     Plaintiff,

5                v.                                17 CV 4712 (GHW)

6    HEARST COMMUNICATIONS, INC.,

7                     Defendant.
                                                   Decision
8    ------------------------------x
                                                   New York, N.Y.
9                                                  July 19, 2019
                                                   10:33 a.m.
10
     Before:
11
                            HON. GREGORY H. WOODS,
12
                                                   District Judge
13

14                       APPEARANCES via Speakerphone

15   LIEBOWITZ LAW FIRM, PLLC
          Attorneys for Plaintiff
16   BY: JAMES H. FREEMAN

17   NATHANIEL S. BOYER
     RAVI V. SITWALA
18        Attorneys for Defendant

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 2 of 37   2
     J7J9OTTD

1              (In chambers)

2              THE COURT:    This is Judge Woods.     Do I have counsel

3    for plaintiff on the line?

4              MR. FREEMAN:    Yes, your Honor.

5              THE COURT:    Good.    Thank you.   Can you please identify

6    yourself for the record.

7              MR. FREEMAN:    Yes.   Good morning, Judge.     James

8    Freeman on behalf of plaintiff.

9              THE COURT:    Good.    Thank you.   Do I have counsel for

10   defendant on the line?

11             MR. BOYER:    Yes, you do, your Honor.

12             THE COURT:    Good.

13             MR. BOYER:    This is Nathan Boyer of the Hearst

14   Corporation for defendant Hearst Communication, Inc., joined by

15   my colleague Ravi Sitwala, also of the Hearst Corporation.

16             THE COURT:    Good.    Thank you very much.

17             So, counsel, first let me thank you for joining this

18   conference.

19             I am going to be issuing my decision in this case

20   today.   I'm going to do so orally, as permitted by Rule 52.

21   I'm going to ask you to place your phones on mute and to

22   indulge me as I read through my decision here.         I'll let you

23   know when you should take your phones off of mute to the extent

24   it's not apparent to you.

25             So let's begin.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 3 of 37   3
     J7J9OTTD

1              I.    OVERVIEW.

2              Plaintiff Jonathan Otto ("Plaintiff" or "Otto") filed

3    this action against Defendant Hearst Communications Inc.

4    ("Defendant" or "Hearst"), alleging that Hearst's use of a

5    photograph taken by Otto in connection with a story which was

6    published on Esquire.com infringed Otto's copyright in the

7    photograph.     On December 10, 2018, I granted Otto's motion for

8    summary judgment on the issues of Hearst's liability for

9    copyright infringement and Hearst's affirmative defenses,

10   including its fair use defense.       Dkt. No. 85.    On July 15,

11   2019, I held a bench trial on the issues of whether Defendant's

12   infringement of Plaintiff's copyright was willful under 17

13   U.S.C § 504(c)(2) and the appropriate award of statutory

14   damages for Defendant's infringement.        Based on the evidence

15   and testimony presented at trial, I make the following findings

16   of fact and conclusions of law.

17             II.    FINDINGS OF FACT

18             A.    Hearst's Use of Otto's Photograph

19             Plaintiff Jonathan Otto is a Vice President of

20   Operations at Deutsche Bank.      Otto is not, and has never been,

21   a professional photographer and has never been in the business

22   of licensing photographs.      Hearst is a for-profit entity with a

23   significant presence in the publishing business.         Hearst

24   operates a diversified media business and employs more than

25   1,000 people.     Hearst Magazines Digital Media ("HMDM") is a


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 4 of 37   4
     J7J9OTTD

1    branch of Hearst which is composed of 26 magazine websites,

2    including Esquire.com.

3              On June 10, 2017, Otto attended his friend's Kristen

4    Piatowski's wedding at the Trump National Golf Club in

5    Bedminster Township, New Jersey.       President Donald Trump made a

6    surprise appearance during the wedding reception.         When

7    President Trump entered the reception, Otto "just started

8    taking photos" with his iPhone.       Otto captured between

9    twenty-four and one hundred snapshots of President Trump at the

10   reception, some of which were created using the iPhone's

11   "burst" function.     One of the images that was part of an iPhone

12   "burst" was the photograph which is at issue in this

13   litigation, which depicts the President holding hands with the

14   bride.   The photograph was not staged.       A camera and two cell

15   phones are visible in the frame of the photograph.          One of the

16   cell phones features prominently in the lower right side of the

17   photograph, its screen capturing the image of the President and

18   the bride.    The parties stipulated that other people at the

19   wedding took photographs of the President.

20             After taking the photograph, Otto texted a copy of it

21   to another wedding guest named Sean Burke, who had asked Otto

22   to share the photograph with him.       Otto did not post the

23   photograph to social media and he did not provide the

24   photograph to any commercial news organizations at that time.

25   However, Laura Piatowski, a family member of the bride, posted


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 5 of 37   5
     J7J9OTTD

1    the photograph to her Instagram account, @lauramp11.

2              Michael Sebastian, the Digital Director of

3    Esquire.com, testified at trial.       The Court found his testimony

4    to be fully credible.     Mr. Sebastian joined Hearst in July 2015

5    and has served as Digital Director of Esquire.com since May

6    2017.   As part of his testimony, Mr. Sebastian provided a

7    summary of his experience working with Peter Wade, who held the

8    position of weekend editor of Esquire.com from February 2016 to

9    June 2017.    Mr. Wade left Esquire.com shortly after the events

10   at issue in this litigation, but his departure was planned

11   prior to June 11, 2017.      Mr. Sebastian testified that Mr. Wade

12   left the company on good terms.       Mr. Sebastian also testified

13   that Mr. Wade had substantial previous experience working as a

14   writer and editor with various news and commentary websites and

15   that he was not aware of any instance in which Mr. Wade had

16   been accused of copyright infringement.        At the time of the

17   events at issue in this case, Mr. Wade had been reporting to

18   Mr. Sebastian for approximately one month.        However, Mr.

19   Sebastian was acquainted with Mr. Wade prior to that period

20   through Mr. Sebastian's role as News Director.         As an aside,

21   counsel for Plaintiff emphasized during closing arguments the

22   limited amount of time for which Mr. Wade worked for Mr.

23   Sebastian.    However, I note that Mr. Wade had been in his role

24   as Weekend Editor for approximately 16 months prior to the

25   events underlying this action, and that there is no evidence of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 6 of 37   6
     J7J9OTTD

1    any concerns regarding his compliance with the copyright laws

2    prior to the events at issue here.

3              On Sunday, June 11, 2017 at 10:00 a.m., Mr. Wade wrote

4    to Mr. Sebastian and pitched him a news story about President

5    Trump crashing weddings at his New Jersey golf course.          In his

6    message, Mr. Wade attached a photograph of President Trump from

7    the night of the wedding.      That image was not Otto's

8    photograph.    Instead, it was an image of the President posing

9    between the bride and groom.      At 10:01 a.m., Sebastian asked

10   Wade: "Is that a recent picture?"       At 10:02 a.m., Wade

11   responded: "yeah, it's from last night according to The Hill.

12   Trying to find original source.       Oh wow.   There are a bunch of

13   them," linking to Laura Piatowski's Instagram account.          At

14   10:06 a.m., Sebastian responded to Wade: "Let's start there."

15   Wade posted a "thumbs up" emoji in response.         These messages

16   were the only communications between Mr. Wade and Mr. Sebastian

17   on June 11, 2017 concerning the Trump wedding crashing article.

18   When Mr. Sebastian sent his "Let's start there" message, he did

19   so in part because he believed that the fact that photos of

20   President Trump crashing a wedding had surfaced on Instagram --

21   and that Trump clubs have advertised the President's

22   willingness to appear in such photos -- was notable.          Mr.

23   Sebastian believed that this article fit within the broader

24   commentary in the news media (including several prior articles

25   on Esquire.com) about the President's apparent desire for


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 7 of 37   7
     J7J9OTTD

1    public adoration and publicity.       The Court does not have a

2    basis to conclude that Mr. Sebastian told Mr. Wade to "start

3    there" because Mr. Sebastian believed that Mr. Wade should take

4    the images from the Instagram account without considering

5    whether a license for the images was necessary.

6               At 10:41 a.m., Mr. Wade posted the completed

7    Esquire.com article entitled "President Trump is the Ultimate

8    Wedding Crasher," which displayed Otto's photograph.          Forty-one

9    minutes passed between the time Mr. Wade pitched the story to

10   Mr. Sebastian and the time that Otto's photograph was published

11   to the Esquire.com website.      Otto's photograph was the second

12   of three images in the article.       The first photograph in the

13   article immediately following the headline was the staged

14   photograph of the President with the bride and groom that Mr.

15   Wade had sent to Mr. Sebastian.       Footers below all three

16   photographs attributed them to Laura Piatowski's Instagram

17   account.    The article did not credit Otto as the photographer

18   or otherwise attribute the photograph to Otto.

19              Hearst did not seek Otto's permission to publish the

20   photograph and Otto never directly granted Hearst authorization

21   to copy the photograph or distribute copies of the image to the

22   public.    In fact, Hearst was not aware of Otto's claim of

23   ownership in the photograph before receiving the complaint in

24   this action.    Mr. Sebastian testified that he never saw Otto's

25   photograph or the text of the article before they were


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 8 of 37   8
     J7J9OTTD

1    published, that he did not make any attempt to investigate the

2    identity of the copyright owner of the photograph and that he

3    did not conduct an analysis of whether inclusion of the

4    photograph in the article would be fair use.         Instead, he left

5    that determination in the hands of Mr. Wade.         Mr. Wade was not

6    called as a witness at trial, nor was he deposed.         As a result,

7    the Court is left with little evidence of Mr. Wade's mental

8    process when he decided to use Otto's photograph to illustrate

9    his article.    As I will describe in more detail later, without

10   any clear evidence to shed light on Mr. Wade's state of mind,

11   the Court does not conclude that Mr. Wade willfully infringed

12   Otto's copyright.

13             At the time of the publication of the article at issue

14   in this case, Hearst used a content management system (or

15   "CMS") to store information about published and unpublished

16   content from many of Hearst's websites, including Esquire.com.

17   Among the information collected by CMS is information about

18   photographs used in articles.      Indeed, in order for a

19   photograph to be published on one of Hearst's public-facing

20   websites, certain CMS fields must be completed with respect to

21   the image, specifically either the "Copyright" section or the

22   "Photographer Name" section.      Those fields are used to generate

23   an attribution line for the photograph.

24             Hearst editors can edit some, but not all of the

25   information about a photograph stored in CMS.         In the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 9 of 37     9
     J7J9OTTD

1    "Copyright" field Hearst editors are only able to select from a

2    limited, pre-populated list of entries which represent common

3    sources for licensed photographs.       If the source of a

4    photograph is not included in the pre-populated list, the

5    editor must manually type an attribution line into the

6    "Photographer Name" field.      Mr. Sebastian testified that Hearst

7    editors will generally write the name of their source or

8    licensor in this field, even if that person is not the actual

9    photographer.    CMS also contains fields for "Limited Rights,"

10   "Syndication Rights" and "Image Rights."        Those fields are used

11   to tag images for possible re-use in a variety of contexts.

12   They must be populated using an established menu of options.

13   There is no option in CMS for an editor to select "Fair Use" as

14   the basis for a determination that a given image may properly

15   be published.

16              The Court was provided with exhibits showing

17   screenshots of CMS as it was completed with respect to Wade's

18   article.    They show that the "Copyright" field for Otto's

19   photograph was left blank and the "Photographer Name" field

20   lists "Instagram/@lauramp11."      A slide box has been toggled to

21   indicate "No" next to a query regarding "Limited Rights."             The

22   "Syndication Rights" field indicates "OK for syndication."            The

23   "Image Rights" field states "No Rights."        The "Image Rights"

24   field specifically refers to whether the image can be re-used

25   in a new article.     The "No Rights" selection within this field


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 10 of 37   10
      J7J9OTTD

1    in the CMS system with respect to Otto's photograph indicates

2    that the photograph was not to be re-used in another Hearst

3    article.    The Court infers from this entry that Mr. Wade made a

4    determination that his basis for using the image in connection

5    with the article would not necessarily permit its use in other

6    Hearst works.     This is consistent with a possible determination

7    by Mr. Wade that his publication of the photograph was fair

8    use.

9               At the time Hearst published Otto's photograph, Hearst

10   had the ability to view or use other photographs of President

11   Trump's attendance at the wedding.        Several third-party news

12   outlets published the photograph after apparently obtaining it

13   from Instagram.     Many similar images of President Trump at the

14   wedding also circulated on the internet.         Several third-party

15   news organizations published Otto's photograph.          Other

16   photographs of the President's attendance at the wedding have

17   been published.     Numerous news websites ran articles about

18   President Trump's appearance at the wedding and included

19   photographs and video other than, or in addition to, Otto's

20   photograph.

21              B.   Hearst's Copyright Training Program and Policies

22   and History of Copyright Litigation

23              Brooke Siegel, the Vice President of HMDM (and Mr.

24   Sebastian's boss), testified at length regarding HMDM's

25   approach to the licensing and protection of third-party


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 11 of 37    11
      J7J9OTTD

1    content.    She testified credibly that HMDM publishes a

2    substantial volume of content, and, particularly, that it

3    publishes a high volume of images.        In particular, the 26

4    U.S.-based websites that she oversees publish, on average,

5    8,859 unique pieces of content and use 79,893 images each

6    month.   Almost every article published by HMDM contains some

7    photographs, graphics, videos, or GIFs, averaging nine images

8    in each piece of HMDM content.       This is merely a fraction of

9    the aggregate volume of content published by Hearst across all

10   of its media platforms.      Through its various domestic and

11   international platforms, Hearst publishes an immense volume of

12   content that frequently includes images.

13              Ms. Siegel's unchallenged testimony, which the Court

14   accepts, described HMDM's respect for the intellectual property

15   rights of content creators.       She testified that, because it

16   respects intellectual property rights, Hearst pays a

17   substantial amount each year both for enterprise licenses with

18   Getty Images and the Associated Press for editorial use of

19   photographic content, and directly to photographers and content

20   creators to license content.       Her uncontested, and credited,

21   testimony, was that HMDM's practice is to only use content that

22   it believes it has the right to use because (i) it owns the

23   copyrights, or (ii) it has obtained a license or other

24   permission from the copyright owner or authorized licensing

25   agent, or (iii) the use would be a "fair use."          She testified


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 12 of 37    12
      J7J9OTTD

1    that HMDM is generally conservative when it comes to "fair use"

2    decisions.    HMDM empowers its editorial teams to make fair use

3    decisions in appropriate circumstances consistent with the

4    training they receive.      Like Ms. Siegel, Mr. Sebastian

5    testified that editorial teams are empowered to make their own

6    decisions regarding the use of third-party content, including

7    making fair use decisions.      Mr. Sebastian testified that, in

8    situations in which his team would like to use media on

9    Esquire.com that is not available on Getty or the Associated

10   Press, they will investigate who owns the copyright for that

11   material and will then try to communicate with the copyright

12   owner to get permission to use the photograph.          Mr. Sebastian

13   also testified that his team is empowered to make

14   determinations regarding whether the use of a potentially

15   copyrighted work would be fair use.

16              In order to protect against the improper misuse of

17   others' copyrighted materials, HMDM does a number of things.

18   First, as Ms. Siegel testified, the company strives to hire and

19   promote employees and freelancers who are knowledgeable and

20   experienced with issues concerning rights clearance and

21   copyright law.     Second, to provide employees and freelancers

22   with information regarding copyright issues, Hearst conducts

23   in-house training programs, which I will describe in more

24   detail momentarily.

25              At the time of the publication of Wade's article, as


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 13 of 37    13
      J7J9OTTD

1    now, Hearst employed in-house lawyers in the Office of General

2    Counsel who are knowledgeable about U.S. copyright law and

3    about licensing practices in the publishing industry.           Lawyers

4    from Hearst's Office of General Counsel make themselves

5    available regularly to answer questions by Hearst employees

6    about copyright issues.      Ms. Saketkoo, an attorney in the

7    Hearst Corporation Office of General Counsel, testified that

8    the position of her office is that it does not instruct Hearst

9    personnel to take certain actions, but rather, serves as a

10   resource for consultation and provides editors and writers with

11   the tools to make their own decisions.

12              HMDM engages Hearst's Office of General Counsel to

13   provide editors with copyright training sessions.          These

14   sessions are provided by Hearst lawyers to HMDM's editorial

15   teams.   During these sessions, the lawyers address subjects of

16   copyright authorship and ownership, the licensing of

17   copyrighted content, and fair use.        They also answer the

18   attendees' questions.      The training sessions last from 90

19   minutes to two hours.      Ms. Siegel testified that she found the

20   information provided in those sessions to be informative,

21   interesting, and useful for editors confronting such questions.

22   Attendees at the training sessions are instructed to contact

23   the legal department if they have questions.         Mr. Sebastian

24   testified that the presentation materials are emailed to

25   participants after the presentations are given.          However, Ms.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 14 of 37   14
      J7J9OTTD

1    Saketkoo testified that training materials are not distributed

2    after presentations.      Given her experience in conducting the

3    copyright trainings, the Court credits Ms. Saketkoo's testimony

4    on this point.     None of the witnesses employed by Hearst were

5    aware of any written policies regarding fair use, other than

6    the slides used during the training seminars, which were not

7    presented to the Court.      However, as Ms. Saketkoo testified at

8    trial, the Office of General Counsel provides contact

9    information for lawyers in the office following the training

10   sessions.

11              As a result of HMDM's hiring practices, legal

12   training, and the availability of expert lawyers and senior

13   editors for consultation, Ms. Siegel believed that the system

14   in place at HMDM was adequate to provide her teams with the

15   tools necessary to make good decisions regarding the use of

16   third-party content, which, I understand to mean she believed

17   it adequate to protect the legal rights of third-party content

18   providers.

19              Hearst has been sued for copyright infringement in the

20   past.   Ms. Saketkoo was able to identify four cases filed in

21   this district between 2016 and 2017 that involved claims of

22   copyright infringement against Hearst.        Plaintiff introduced

23   Plaintiff's Exhibit 20, which is a docket sheet from this

24   district.    That exhibit shows nine cases which may involve

25   copyright infringement which were filed in this district


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 15 of 37    15
      J7J9OTTD

1    against Hearst between 2016 and November 9, 2017.          However, the

2    Court has no information regarding the nature of the specific

3    allegations in those cases or their merit.         With respect to

4    HMDM, other than this case, Ms. Siegel recalled only three

5    other instances of HMDM being sued for copyright infringement

6    since she joined the company in 2015.        She views that as a very

7    positive track record given that HMDM publishes approximately

8    80,000 images a month.

9               C.   The Reasonable License Fee for Otto's Photograph

10              The only revenue lost by Otto and the only expense

11   saved by Hearst as a result of Hearst's use of Otto's

12   photograph without a license is the amount of the reasonable

13   license fee that Hearst did not pay to Otto.         At trial, Hearst

14   offered the testimony of two expert witnesses who opined

15   regarding the amount of that reasonable license fee.          John G.

16   Plumpe is the managing director of Epsilon Economics and has

17   extensive experience in the valuation of intellectual property.

18   Eric Rachlis is a photography and licensing consultant who has

19   worked in the film and image licensing industry for almost 30

20   years.   I find that both experts were qualified to give

21   testimony regarding the value of a reasonable license fee for

22   Otto's photograph.

23              As a preliminary matter, there was some contradicting

24   testimony offered at trial regarding the terms "stock,"

25   "editorial," and "commissioned" photography.         Mr. Plumpe


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 16 of 37   16
      J7J9OTTD

1    identified only two categories of photographs:          "commissioned"

2    photographs, which are custom shots for the purchaser at the

3    purchaser's request, and "stock" photographs, which includes

4    all ready-to-use photographs available to be licensed.           I

5    understand that Mr. Plumpe was using the definitions of those

6    terms as they were used in internal documents he received from

7    Hearst, which varied somewhat from the use of those terms in

8    the market, as described by Hearst's other expert, Mr. Rachlis.

9    Mr. Rachlis distinguished between "stock" photographs and

10   "editorial" photographs.      According to Mr. Rachlis, a stock

11   photograph is a "generic image . . . used as a graphic or to

12   illustrate a concept."      Mr. Rachlis testified that Otto's

13   picture was not a stock photograph under his definition and

14   that his estimate of a reasonable licensing fee for Otto's

15   photograph was based on editorial photos available for license

16   on Getty Images.     I credit Mr. Rachlis' testimony on both of

17   those points.     However, I also find that under the definition

18   of stock photograph provided by Mr. Plumpe, Otto's photograph

19   was a stock photograph because it was not commissioned.           Based

20   on this analysis, I reject Plaintiff's contention that neither

21   expert's report was reliable because both experts improperly

22   categorized Otto's photograph as a stock photograph.          It is

23   clear that, while Mr. Plumpe adopted Hearst's language in

24   describing Otto's photograph as a stock photograph, he knew

25   that the relevant comparators were "editorial" images.           This is


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 17 of 37   17
      J7J9OTTD

1    demonstrated by his selection of relevant images as comparators

2    to evaluate the appropriate license fee, as I will describe in

3    just a moment.

4               At trial, Mr. Plumpe testified regarding the licensing

5    fees that Hearst paid for the use of other single photographs

6    on Esquire.com from 2015 to 2017.        Mr. Plumpe reached his

7    conclusions after examining a spreadsheet maintained by Hearst

8    employees which tracked the images for which Hearst has paid an

9    individual fee to acquire the rights to use the photographs on

10   Esquire.com.    Mr. Plumpe identified a subset of thirteen

11   photographs licensed by Hearst from 2015 to 2017 that he

12   believed had elements in common with Otto's photograph,

13   specifically because they are non-staged images of President

14   Trump or other public figures, often among the general public.

15   Based on his evaluation of the license fees paid for those

16   photographs, Mr. Plumpe estimated that a reasonable license fee

17   for Otto's photograph would be $100.        Mr. Plumpe also testified

18   that based on his consideration of licenses available through

19   websites such as Getty Images, standard license fees for

20   photographs of Donald Trump, paparazzi photographs, and

21   celebrity sightings range from $175 to $575, depending on image

22   size.   However, Mr. Plumpe made clear that his $175 to $575

23   figure was based on his evaluation of licenses made available

24   for purchase by the general public, not the prices available to

25   major media companies like Hearst.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 18 of 37   18
      J7J9OTTD

1               Mr. Rachlis also calculated a range of potential

2    reasonable license fees for Otto's photograph based on the

3    public-facing Getty Images website.        Mr. Rachlis analyzed

4    photographs of recent images of President Trump and recent

5    paparazzi-type images of celebrities that were available for

6    digital use in an editorial-style article on a corporate

7    website or blog in the arts or entertainment industry.           Mr.

8    Rachlis noted that the cost of these licenses ranged from $108

9    to $126 for a three-month license and $162 to $178 for a

10   three-year license with up to five years of archival rights.

11   Mr. Rachlis also stated that certain factors affect the value

12   of a license, specifically:       (1) whether the use of the

13   photograph is commercial or editorial in nature (with

14   commercial uses garnering higher license fees); (2) whether the

15   license to use the photograph is exclusive or non-exclusive

16   (with exclusive licenses garnering higher fees); (3) the

17   uniqueness and quality of the photograph (with unique or high

18   quality photographs garnering higher license fees); (4) the

19   medium of the use, including whether it is in print or online

20   (with print uses garnering higher license fees); and (5) the

21   duration of the use (with longer durations garnering higher

22   license fees).     Based on the range of license fees he observed

23   on the Getty website and his evaluation of these five factors,

24   Mr. Rachlis concluded that a reasonable license fee for Otto's

25   photograph would be $125, assuming that Hearst did not use its


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 19 of 37     19
      J7J9OTTD

1    bargaining power as a large media company to negotiate a lower

2    rate.   However, Mr. Rachlis testified that large media

3    companies like Hearst are typically able to negotiate rates

4    that are significantly lower than those charged to the general

5    public, and if Hearst had used its substantial bargaining power

6    in the license negotiations, he would expect it to have

7    negotiated a license fee for Otto's photograph in the range of

8    $25 to $50.

9               I credit Mr. Rachlis' testimony that large media

10   companies are generally able to negotiate lower license fees

11   than those paid by the public.       I also credit his testimony

12   that the factors he articulated affect the value of a

13   reasonable license fee for any particular photograph.           Based on

14   my analysis of those factors, as well as my finding regarding

15   Hearst's significant bargaining power, I conclude that the

16   reasonable license fee for Otto's photo would be at the lower

17   end of the ranges articulated by Defendant's experts.           Otto's

18   photograph was used to illustrate a news story, and therefore

19   would have been licensed for an editorial use.          Because Otto's

20   photograph was used by other news outlets, any license

21   negotiated with Hearst would not have been exclusive.           Otto's

22   photograph is not unique -- indeed, other photographs of the

23   same event were displayed in the Esquire.com story -- nor is it

24   high quality.     It was not taken with professional camera

25   equipment and shows other cameras and phones in the foreground.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 20 of 37    20
      J7J9OTTD

1    I do not make any specific findings with respect to the

2    duration of time for which Hearst would have wanted to license

3    Otto's photo, other than to note that I expect that the

4    duration of the license would have been similar to the duration

5    of the licenses that Hearst negotiated for the thirteen

6    photographs identified by Mr. Plumpe, given the similarity of

7    those photographs to Otto's photograph and the purposes for

8    which they were used on the Esquire.com website.          I therefore

9    conclude that the most appropriate measure of a reasonable

10   license fee in this case is the amount actually paid for the

11   use of individual photographs similar to Otto's photograph.

12   This was the mechanism employed by Mr. Plumpe, which resulted

13   in his assessment that a reasonable license fee for Otto's

14   photograph was $100.

15              I note that Mr. Sebastian testified that licenses

16   acquired by Hearst for images used on Esquire.com typically

17   cost between $20 to $100 for an image of a public figure, such

18   as a celebrity or politician.       As a result, the $100 license

19   fee is at the high end of the spectrum of fees usually paid by

20   Hearst to license images of a public figure.         $100 is

21   substantially greater than the average of $43 and median of $35

22   paid by Hearst for licenses of stock photographs, as calculated

23   by Mr. Plumpe.     This average and median, however, may be

24   affected by the fact that Hearst categorized both "stock" and

25   "editorial" photographs as "stock" photographs.          This potential


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 21 of 37   21
      J7J9OTTD

1    issue with this analysis is resolved by Mr. Plumpe's decision

2    to benchmark the license fee against a subset of equivalent

3    editorial images.     I believe that Mr. Plumpe's conclusion is

4    reasonable.    It is consistent with the direct evidence.         Based

5    on my assessment of the photograph under the analytical

6    framework provided by Mr. Rachlis, I conclude that a higher fee

7    is not warranted.     Consequently, I find that a reasonable

8    license fee for the photograph at issue in this case is $100.

9               I should comment briefly on Plaintiff's argument that

10   I should value this image at $4,000 because there was evidence

11   that Hearst was willing to pay $4,000 for a particular

12   commissioned image.     I view that argument to be wholly

13   implausible.    First, this was not a commissioned photograph.

14   Second, it is not reasonable to ask me to value this image at

15   the value of what it would have cost had it been a commissioned

16   photograph.    There is no basis for me to speculate that Hearst

17   would have commissioned this photograph, much less that it

18   would have paid the highest possible amount for such a

19   photograph.    The argument that I should use $4,000 as a

20   benchmark is particularly frail when one considers this

21   photograph in the context of the factors described by Mr.

22   Rachlis -- this is not a professional photograph, it is not

23   high quality, it is not well-composed, it is not unique, and it

24   was not used exclusively by Hearst.        Quite simply not all

25   photographs are worth the same amount -- The Dutchess of Sussex


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 22 of 37   22
      J7J9OTTD

1    can expect to be paid more for a staged photograph of her child

2    than another new parent can expect for an iPhone photograph of

3    theirs.    The logic behind Plaintiff's argument -- that the

4    highest amount a person will pay for a given photograph is what

5    they should be expected to pay for any photograph -- is in my

6    view quite flawed.     In any event, I find that Plaintiff's

7    position regarding the valuation of the license is not

8    supported on this record.

9               I must also address the revenue received by Hearst as

10   a result of its use of Otto's photograph.         Hearst does not

11   charge for access to Esquire.com and did not charge for access

12   to the article alongside which Otto's photograph was displayed.

13   However, commercial advertisements were visible on the same

14   webpage where Otto's photograph was displayed.          Because the

15   article was not part of a sponsorship program, the only revenue

16   Hearst received from its publication of the article would have

17   derived from those programmatic ads.        These ads are served to

18   Hearst's websites through a series of online ad exchanges which

19   conduct split-second auctions for the ad space.          Hearst

20   receives only a fraction of a cent per page view from the

21   display of each programmatic ad on Esquire.com.          The most

22   revenue Hearst might have realized from the programmatic ads

23   that ran alongside the article is $148.99.

24              III.   LEGAL CONCLUSIONS

25              A.   Willfulness


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 23 of 37    23
      J7J9OTTD

1               After establishing liability for copyright

2    infringement, a copyright owner may elect to recover either

3    statutory damages or actual damages and profits.          17 U.S.C. §

4    504(c)(1).    Here, Otto has elected to recover statutory

5    damages.    Joint Pre-Trial Order, Dkt. No. 102, at 18-21.         With

6    respect to any one infringing work, the Court may award

7    statutory damages between $750 and $30,000.         17 U.S.C. §

8    504(c)(1).    However, if the Court determines that the

9    infringement was willful, it may, in its discretion, enhance

10   the statutory damages award up to $150,000 per infringed work.

11   § 504(c)(2).    The burden falls on the copyright owner to prove

12   that the infringement is willful.        Id.

13              A copyright infringement is "willful" within the

14   meaning of § 504(c)(2) if the copyright owner shows "(1) that

15   the defendant was actually aware of the infringing activity, or

16   (2) that the defendant's actions were the result of 'reckless

17   disregard' for, or 'willful blindness' to, the copyright

18   holder's rights."     Island Software & Computer Serv., Inc. v.

19   Microsoft Corp., 413 F.3d 257, 263 (2d Cir. 2005).          "[A]

20   willfully blind defendant is one who takes deliberate actions

21   to avoid confirming a high probability of wrongdoing and who

22   can almost be said to have actually known the critical facts.

23   [A] reckless defendant is one who . . . knows of a substantial

24   and unjustified risk of such wrongdoing."         Global-Tech

25   Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769-70 (2011).             "To


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 24 of 37   24
      J7J9OTTD

1    show willfulness, [a copyright owner is] not required to prove

2    [defendant's] actual knowledge that it was infringing.

3    Knowledge of infringement may be constructive rather than

4    actual."    Knitwaves, Inc. v. Lollytogs Ltd. (Inc.), 71 F.3d

5    996, 1010 (2d Cir. 1995).      As a preliminary matter, Hearst

6    argues that this standard is incorrect because proof of

7    "constructive knowledge" is akin to a finding of negligence, a

8    mens rea lower than willfulness.       See Erickson Prods., Inc. v.

9    Kast, 921 F.3d 822, 834 (9th Cir. 2019).         However, the Second

10   Circuit in Knitwaves made clear that its reference to

11   constructive knowledge meant only that willfulness "need not be

12   proven directly but may be inferred from the defendant's

13   conduct."    Knitwaves, 71 F.3d at 1010.      The Second Circuit has

14   more recently confirmed that understanding.         Island Software,

15   413 F.3d at 264 ("[A] plaintiff can still prove willfulness by

16   proffering circumstantial evidence that gives rise to an

17   inference of willful conduct.") (citing Knitwaves, 71 F.3d at

18   1010).   In other words, a defendant's knowledge may be inferred

19   from his or her conduct.      N.A.S. Import. Corp. v. Chenson

20   Enterprises, Inc., 968 F.2d 250, 252 (2d Cir. 1992).

21              The Court concludes that Hearst's infringement in this

22   case was not willful.      The evidence in the record establishes

23   that no person at Hearst had actual knowledge that posting the

24   photograph on Esquire.com would infringe Otto's copyright.

25   Therefore, Otto was required to prove that Hearst acted with


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 25 of 37   25
      J7J9OTTD

1    willful blindness or reckless disregard.

2               My conclusion rests very heavily on the burden of

3    proof.   Plaintiff asks me to infer that, based on the limited

4    time period between his pitch of the story to Mr. Sebastian and

5    the story's posting on Esquire.com, Mr. Wade did not make any

6    significant effort to investigate or contact the owner of the

7    photograph, and that he must not have made a good faith

8    determination that the use of the image constituted fair use.

9    But it is at least equally possible for me to draw the

10   inference that before posting Otto's photograph on the

11   Esquire.com website, Mr. Wade did make a good faith

12   determination that use of the photograph in the article would

13   be fair use.    Supporting that inference is Mr. Sebastian's

14   testimony regarding Mr. Wade's experience as an editor, and Mr.

15   Sebastian's lack of knowledge of any concerns regarding Mr.

16   Wade's compliance with copyright law in the past, together with

17   the testimony of Ms. Siegel regarding the hiring practices of

18   HMDM generally, and her testimony regarding the effectiveness

19   of HMDM's training programs.       In addition, as noted above, on

20   the CMS system, the "No Rights" box was checked for "Image

21   Rights," supporting the conclusion that Mr. Wade made a

22   determination that the image could be used in the context of

23   his article, but no other.      That determination is consistent

24   with a determination of fair use.

25              As counsel has argued, fair use determinations are


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 26 of 37     26
      J7J9OTTD

1    fact specific.     I concluded at summary judgment that no

2    reasonable jury could conclude that Hearst's publication of

3    Otto's photograph was fair use.       But Mr. Wade was not a jury

4    making his determination with the benefit of precise legal

5    instructions and I think on these facts, he could reasonably

6    have believed in good faith that the use of the image was fair

7    use.   Because I find that it is just as likely that Mr. Wade

8    determined in good faith, based on his training, that no

9    license was necessary for the photograph as it is that Mr. Wade

10   recklessly disregarded or was willfully blind to Plaintiff's

11   ownership rights in the photograph, Plaintiff has not met his

12   burden of demonstrating that Mr. Wade's infringement was

13   willful.    See Agence France Presse v. Morel, 934 F. Supp. 2d

14   547, 570, reconsidered in part on other grounds, 934 F. Supp.

15   2d 584 (S.D.N.Y. 2013) ("Infringement is generally not willful

16   if a party reasonably and in good faith believes that its

17   conduct is innocent.").      I note that this conclusion is largely

18   a consequence of Plaintiff's decision not to depose Mr. Wade or

19   to put forth evidence at trial which would shed light on Mr.

20   Wade's mental state concerning the use of Plaintiff's

21   photograph.

22              I also find that Mr. Sebastian's decision to delegate

23   determinations regarding fair use and the potential need for a

24   license to Mr. Wade was not willfully blind or reckless.           The

25   evidence at trial did not demonstrate that Mr. Sebastian was


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 27 of 37     27
      J7J9OTTD

1    subjectively aware of a risk that Mr. Wade would infringe

2    Plaintiff's copyright.      To the contrary, Mr. Sebastian

3    testified that Mr. Wade had worked at Hearst for a substantial

4    period of time and that he was not aware of any instance in

5    which Mr. Wade had been accused of copyright infringement.             Mr.

6    Sebastian believed Mr. Wade had substantial experience in the

7    publishing industry.      Considering those facts in light of

8    Hearst's general practices regarding the hiring and training of

9    its employees and freelancers, together with the other facts

10   presented at trial, the Court does not infer that Mr. Sebastian

11   acted willfully.

12              In his closing argument, Plaintiff's counsel also

13   argued that Hearst has a general policy of willful blindness

14   towards copyright infringement with regard to photographs taken

15   from social media.     However, the evidence in the record does

16   not support this conclusion.       I have to decide the issues

17   presented here based on the evidence put forth at trial.           The

18   unrefuted testimony of Ms. Siegel, which I detailed previously,

19   describes Hearst as a company that is committed to the

20   protection of third-party content creators.         The evidence

21   presented here is that HMDM hires skilled people and provides

22   them with the tools that HMDM believes are necessary for them

23   to properly comply with the copyright law.         The company

24   provides regular training to employees and contractors.

25   Hearst's senior management -- as represented by the testimony


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 28 of 37   28
      J7J9OTTD

1    of Ms. Siegel -- believes that Hearst's training and hiring

2    practices are effective protections against copyright

3    infringement.     Rather than establishing that Hearst has no

4    regard for copyrights, the evidence presented at trial was that

5    Hearst uses a huge volume of images regularly, and is subject

6    to copyright litigation with respect to only a small fraction

7    of the images that it uses.       I have to decide this case based

8    on the evidence presented, and there is a substantial volume of

9    essentially unrefuted evidence before the Court that Hearst and

10   HMDM have put in place a system that they reasonably believe

11   provides effective protection to copyright holders.

12              Lacking other evidence of willfulness, Plaintiff

13   points me to a number of facts about Hearst's practices and

14   argues that these facts provide a basis for me to draw an

15   inference of willfulness.      I do not believe those facts to be

16   sufficient to draw that conclusion.        For example, the fact that

17   Hearst lacks written policies containing its lawyers' advice on

18   fair use does not necessarily lead to the conclusion that

19   Hearst is unconcerned with the rights of copyright holders.

20   Instead, that fact can just as easily be explained by the

21   possibility that Hearst does not want to risk a potential

22   waiver of the attorney-client privilege by memorializing its

23   lawyers' advice in writing and disseminating that writing

24   widely.    And, again, the evidence presented is that the senior

25   management of Hearst believes that its practices are


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 29 of 37   29
      J7J9OTTD

1    effective -- and they have presented data to illustrate the

2    reasonableness of their position.        The evidence presented at

3    trial shows, again, that only a small fraction of the images

4    used by Hearst and HMDM are the subject of copyright

5    litigation.    This does not support the conclusion that Hearst

6    is consciously avoiding compliance with copyright law

7               I understand that Plaintiff contends that the absence

8    of a tracking system for fair use determinations should drive

9    the Court to draw the inference that Hearst acted willfully.

10   However, I do not believe that to be the case.          Hearst's

11   decision not to include a field in CMS that would allow users

12   to track whether they made a fair use determination reveals

13   little about Hearst's mindset, at least in the absence of

14   evidence that Hearst considered and rejected such a system or

15   that tracking fair use determinations is a standard industry

16   practice.    Unlike counsel for Hearst, I can see how such a

17   check box might be helpful to support a defense of fair use in

18   the future, or to ensure that a conscious decision was made

19   regarding fair use.     But, even if Hearst's recordkeeping system

20   could be structured in an arguably better way, that does not

21   establish that they willfully infringed Plaintiff's copyright

22   in this case.     That position seeks to hold Hearst liable for

23   conduct that is far closer to negligence than to willfulness.

24              Nor does the Court conclude, having read Mr. Wade's

25   and Mr. Sebastian's communications surrounding the publication


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 30 of 37   30
      J7J9OTTD

1    of the Trump wedding crashing article, that Mr. Sebastian

2    greenlighted Mr. Wade's use of Otto's photograph as soon as he

3    found out that the photograph was from Instagram.          The Court

4    interprets Mr. Sebastian's comment to mean what it says:

5    "Let's start there," not "That is all we need to know."

6               As an overarching comment, as I have already said, I

7    have to decide this case based on the evidence presented at

8    trial.   Arguments by counsel are helpful to direct me to the

9    proper inferences to draw from the evidence, but they are not

10   evidence.    The evidence admitted at trial is the evidence, and

11   inferences and arguments are ultimately bounded by it.           The

12   litigation position of Hearst with respect to fair use is not

13   evidence in the record at trial which I can use to evaluate

14   Hearst's state of mind.      I have specifically considered the

15   inferences that Plaintiff has asked me to draw from the

16   evidence, and I find that the evidence in the record does not

17   support the conclusion that Defendant was willfully blind or

18   otherwise willful based on my assessment of the record as a

19   whole.

20              However, I would like to pause momentarily to offer

21   some thoughts on the validity of Plaintiff's "corporate willful

22   blindness" theory as a whole.       Defendant has taken the position

23   throughout this litigation that "the willfulness inquiry stops

24   at a consideration of the act of infringement at issue and the

25   state of the mind of the person that took those actions."


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 31 of 37       31
      J7J9OTTD

1    Trial Transcript at 155:18-20.       Plaintiff has argued that

2    general evidence about Hearst's practices and policies is

3    relevant to the willfulness inquiry because it speaks to a

4    broad corporate mens rea of willful blindness.          There is no

5    question that the reference to willfulness in 17 U.S.C §

6    504(c)(2) is willfulness as to a specific act of infringement.

7    Similarly, it is clear that a corporation can be willfully

8    blind or reckless regarding the possibility of infringement.

9    See Global-Tech, 563 U.S. at 768.        However, as noted above,

10   willful blindness and recklessness require, respectively,

11   knowledge of a "high probability of" or a "substantial and

12   unjustified risk" of wrongdoing.       What is not clear is the

13   level of generality at which that risk should be defined, or --

14   put differently -- whether a corporation can be willfully blind

15   regarding a specific act of infringement if individuals within

16   the company consciously disregard a high probability that their

17   policies will lead to infringement generally.         I am not aware

18   of any cases in this Circuit addressing that issue and, in

19   light of the fact that it was not briefed by the parties and is

20   not necessary to my decision, I decline to address it now.             I

21   note, as well, that counsel for Plaintiff conceded during

22   closing argument that to prove willfulness, he needed to prove

23   it as to Mr. Wade or Mr. Sebastian.        Nevertheless, I have

24   addressed a broader theory of corporate willfulness, and

25   concluded that there is an insufficient basis to find


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 32 of 37   32
      J7J9OTTD

1    willfulness at any level of the corporate defendant on this

2    record.

3

4               IV.   STATUTORY DAMAGES

5               "When determining the amount of statutory damages to

6    award for copyright infringement, courts consider: (1) the

7    infringer's state of mind; (2) the expenses saved, and profits

8    earned, by the infringer; (3) the revenue lost by the copyright

9    holder; (4) the deterrent effect on the infringer and third

10   parties; (5) the infringer's cooperation in providing evidence

11   concerning the value of the infringing material; and (6) the

12   conduct and attitude of the parties."        Bryant v. Media Right

13   Prods., Inc., 603 F.3d 135, 144 (2d Cir. 2010); see also

14   Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 127 (2d Cir.

15   2014).    However, under Second Circuit law, a plaintiff seeking

16   statutory damages has no obligation to show actual damages or

17   losses.    See Psihoyos v. John Wiley & Sons, Inc., No. 11 CIV.

18   1416 JPO, 2012 WL 5506121, at *4 (S.D.N.Y. November 7, 2012),

19   affirmed, 748 F.3d 120, 127 (2d Cir. 2014).         I make the

20   following conclusions of law with respect to the factors

21   articulated in Bryant.

22              As previously discussed, I have determined that

23   Hearst's infringement was not willful.        I have also found that

24   the expenses saved by Hearst and the revenue lost by Otto as a

25   result of the infringement were the reasonable license fee of


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 33 of 37   33
      J7J9OTTD

1    $100.   I have also determined that the maximum profits earned

2    by Hearst as a result of its use of Otto's photograph is

3    advertising revenue in the amount of $148.99.

4               As part of my analysis of statutory damages, I must

5    also consider the deterrent effect of the award on Hearst and

6    third parties.     "[S]tatutory damages are not meant to be merely

7    compensatory or restitutionary."       Yurman Design, Inc. v. PAJ,

8    Inc., 262 F.3d 101, 113-14 (2d Cir. 2001).         Instead, "[t]he

9    statutory award is also meant to discourage wrongful conduct."

10   Id. (quoting N.A.S. Import, 968 F.2d at 252).         Hearst's status

11   as a major participant in the publishing industry mitigates in

12   favor of a larger statutory damages award for purposes of

13   deterrence.    See, e.g., UMG Recordings, Inc. v. MP3.Com, Inc.,

14   No. 00 CIV. 472 JSR, 2000 WL 1262568, at *6 (S.D.N.Y. Sept. 6,

15   2000) ("[T]he defendant's size and financial assets are highly

16   relevant to arriving at the appropriate level of statutory

17   damages . . . .").     However, in light of my previous findings

18   regarding the lack of evidence that the Hearst organization as

19   a whole generally disregards the rights of copyright owners, I

20   conclude that a large statutory damages award is not necessary

21   to deter Hearst against future infringement.

22              Otto claims that there is a broad need for general

23   deterrence in infringement cases involving unauthorized use of

24   photographs, basing his argument on what he calls the

25   "flooding" of courts with copyright infringement cases.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 34 of 37     34
      J7J9OTTD

1    However, there is no evidence regarding the frequency of

2    copyright infringement by other media organizations in the

3    record of this case.      Based on the record before me, I also do

4    not conclude that there is a general need for deterrence which

5    would justify higher statutory damages in this case than I

6    expect to award.

7               Finally, I must consider Hearst's cooperation in

8    providing evidence concerning the value of the infringing

9    material and the conduct and attitude of the parties.           I note

10   that Hearst has appeared in and defended this action and has

11   put forth evidence at trial of the value of a license for

12   Otto's photograph.     Beyond those limited facts, I have no basis

13   to evaluate the quality or extent of Hearst's cooperation in

14   providing evidence concerning the value of the infringing

15   material.    Similarly, beyond recognizing that various disputes

16   over conduct during discovery and settlement negotiations have

17   arisen between the parties over the course of this litigation,

18   I have no factual basis to evaluate the conduct and attitude of

19   the parties.    No evidence put forth at trial relates to this

20   factor which I have not already considered as part of my

21   statutory damages analysis.       I therefore find that both of

22   these factors are neutral.

23              Based on my evaluation of the factors described above,

24   I find that statutory damages in the amount of five times the

25   reasonable license fee of $100 are appropriate.          Because such


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 35 of 37   35
      J7J9OTTD

1    an award is less than the statutory minimum, I award Plaintiff

2    the statutory minimum of $750,000 -- sorry, $750.          Although

3    Otto has offered examples of cases in which plaintiffs have

4    been awarded $30,000 in statutory damages for copyright

5    infringement, those cases involved different circumstances than

6    those presented here.      Most importantly, the majority of those

7    cases involved defaults by defendants who failed to appear and

8    defend themselves.

9               My award of $750 is based on my evaluation of the

10   record as a whole, and my assessment of the factors that I

11   described above.     An award in this amount is also in accordance

12   with the trend in this Circuit to award a prevailing copyright

13   infringement plaintiff statutory damages in an amount that is a

14   single-digit multiple of a reasonable licensing fee.          See Mango

15   v. BuzzFeed, Inc., 356 F. Supp. 3d 368, 374 (S.D.N.Y. 2019)

16   ("[C]ourts in this Circuit commonly award, in cases of

17   non-innocent infringement, statutory damages of between three

18   and five times the cost of the licensing fees the defendant

19   would have paid."); Barcroft Media, Ltd., 297 F. Supp. 3d at

20   359; Michael Grecco Prods., Inc. v. Function(X) Inc., No. 18

21   CIV. 386 (NRB), 2019 WL 1368731, at *4-5 (S.D.N.Y. Mar. 11,

22   2019).   I believe that a multiplier greater than 7.5 times the

23   licensing fee, which would be required in order to bring the

24   award to a figure in excess of the $750 statutory minimum,

25   would be excessive in light of my evaluation of the facts of


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 36 of 37   36
      J7J9OTTD

1    this case and applicable law.

2               V..   CONCLUSION

3               For the foregoing reasons, I find that damages should

4    be awarded to Plaintiff in the amount of $750.00.          Any

5    application for attorneys' fees in connection with this matter

6    must be submitted to the Court no later than August 2, 2019.

7    Any opposition to that application must be filed no later than

8    August 13, 2019.     And any reply must be filed no later than

9    August 16, 2019.     Counsel must present a sworn affidavit

10   describing the experience and qualifications of each

11   professional who billed time to the case, and attach

12   contemporaneous time records showing the amount billed by each

13   lawyer and the nature of the associated services.          The

14   affidavit must also show the range of fees charged by, or

15   authorized by a court with respect to, that lawyer over the

16   course of the last two calendar years.        The affidavit must set

17   forth any additional facts that are pertinent to the Court's

18   evaluation of counsel's requested fee award.

19              So, thank you very much, counsel.       That completes the

20   reading of my decision which was, if you're interested, about

21   twelve-and-a-half single-spaced pages.

22              Counsel, to the extent that the parties are able to

23   confer and agree upon an award of attorneys' fees and costs, I

24   would encourage you to engage in that conversation before

25   briefing commences to the extent you're unable to stipulate to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:17-cv-04712-GHW-JLC Document 130 Filed 08/05/19 Page 37 of 37   37
      J7J9OTTD

1    a proper amount of such fees, which I don't anticipate based on

2    our discussions at the outset of the trial.         You should submit

3    your respective briefing to the Court on the schedule that I've

4    just described.

5               Good.    So anything else that we should take up now?

6    First, counsel for plaintiff?

7               Anything for plaintiff before we recess?

8               MR. FREEMAN:    Not for plaintiff.

9               THE COURT:    Good.   Thank you very much.

10              Counsel for defendant?

11              MR. BOYER:    No, your Honor.    Except just like to thank

12   the Court for its prompt attention to this case.          We note only

13   four calendar dates have passed since the trial.          So I just

14   wanted to note that we appreciate the prompt attention.           Thank

15   you.

16              THE COURT:    Thank you.   Happy to do so.     Thank you

17   all.

18              (Adjourned)

19

20

21

22

23

24

25


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
